Citation Nr: 0637480	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-22 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a disability due to 
a bone spur of the right leg.

5.  Entitlement to service connection for bilateral hearing 
loss disability.

6.  Entitlement to an initial rating higher than 10 percent 
for chronic cervical strain.

7.  Entitlement to an initial compensable rating for the 
residuals of an appendectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to June 
2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

At a hearing before the Board in August 2006, the veteran 
requested that his claim of entitlement to service connection 
for depression be referred to the RO for appropriate action 
because he did not properly perfect his appeal of the RO's 
initial denial with respect to that claim.  As such, the 
issue is referred to the RO.  

The veteran also testified before the Board that his main 
problem continued to be his stomach disorder.  Because a 
rating of 30 percent was assigned for irritable bowel 
syndrome in a May 2004 rating decision and the veteran did 
not appeal the assignment of that rating, the issue is not 
before the Board.  Accordingly, the possible issue of 
entitlement to a higher rating for a stomach disorder is also 
referred to the RO for appropriate action.

The issues of entitlement to service connection for a left 
shoulder disability and for a lumbar spine disability and the 
issues of entitlement to higher ratings are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have a current bilateral knee 
disability.

2.  The veteran does not have a disability caused by a bone 
spur of the right leg.

3.  The veteran does not have bilateral hearing loss 
disability as defined by VA regulations.


CONCLUSIONS OF LAW

1.  A chronic bilateral knee disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  A disability of the right leg due to a bone spur was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in November 2002, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), but the Board 
specifically finds that the veteran is not prejudiced as the 
claims here addressed on appeal are for entitlement to 
service connection, the veteran was given specific notice 
with respect to the elements of a basic service-connection 
claim and, he cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  Accordingly, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the notice was provided prior to the appealed AOJ 
decision in keeping with Pelegrini.  As such, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in August 2006.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

II.  Analysis

The veteran contends that he injured his knees during 
service, was treated for a popping in the knees and should be 
awarded service-connection benefits for a bilateral knee 
disability.  He also requests service-connection benefits for 
a lump on his right shin that he noticed during service.  
And, the veteran seeks service-connection benefits for 
hearing loss that he perceives as beginning during service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Bilateral Knee Disability

The veteran's service medical records show that he hyper-
extended his right knee ligament in January 1996 and sought 
treatment.  He did not require any follow-up treatment for 
that injury and was discharged in 2002 without evidence of a 
right knee disability.  The veteran was treated for a number 
of complaints during service associated with falls and 
lifting injuries, but he was never found to have a chronic 
knee disability in either knee.

Upon VA examination in February 2003, the veteran denied 
having a chronic knee disability in either knee.  His knees 
were noted to appear normal with no heat, redness, swelling, 
effusion, drainage, abnormal movement, instability or 
weakness.  He had a full range of motion in both knees and no 
complaints of pain.  As such, the examiner did not render a 
diagnosis of a knee disability.

At a hearing before the Board, the veteran simply testified 
that he heard a popping noise in his knee when he was playing 
ball in China Lake and that he sought treatment.  His wife 
testified that she was aware of a knee injury.  The veteran 
further stated that he did not currently require treatment 
for knee complaints and he did not miss work due to problems 
with his knees.

It is important to point out that pain is not in and of 
itself a disability.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied).  There must be a current diagnosis of a 
disability in order for service-connection benefits to be 
awarded and the history of an injury is simply insufficient 
to establish that the veteran has a current and chronic 
disability.  

Given the evidence as outlined above, the Board finds that 
the veteran certainly injured his right knee during service 
and was treated on one occasion for knee pain; however, he 
does not have a chronic bilateral knee disability that either 
began during service or was aggravated during service.  There 
is no medical evidence of current disability.  Therefore, 
service connection for a bilateral knee disability is denied.

Bone Spur

The veteran does not contend that he is limited in any way by 
a bone spur on his right leg.  Upon VA examination in 
February 2003, he advised the examiner that he did not 
experience any symptoms related to the right leg protuberance 
nor did he have any functional impairment as a result of it.  
The examiner only noted that there was a slight tibial 
tuberosity.

In order for service-connection benefits to be awarded, there 
must be a current disability.  The presence of a tuberosity 
of the right tibia without any evidence of limitation and/or 
functional impairment does not equate to a disability even if 
it was first noticed during service.  Therefore, absent 
evidence of disability, service connection for disability 
caused by a bone spur of the right leg is denied.

Hearing Loss Disability

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or, when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. 
§ 3.385.

The veteran's service medical records show that he failed 
several audiograms in 2000 due to being congested.  In August 
2000, however, he was able to take the test and was found to 
have pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
0
LEFT
10
0
10
25
15

The veteran underwent audiogram again in April 2002, just 
prior to his discharge from service, and was found to have 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
0
LEFT
10
5
5
15
5

Upon VA examination in February 2003, the veteran advised the 
examiner that he was issued ear protection during service and 
used it throughout his military career.  He also related that 
he continued his career as an aircraft mechanic in civilian 
life and used ear protection.  Upon audiogram, pure tone 
thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
5
5
5
5
0

Speech audiometry revealed speech recognition ability of 100 
percent in both ears and the examiner found that the veteran 
had normal hearing sensitivity.

The veteran testified before the Board in August 2006 that he 
was an aircraft mechanic during service and since his 
discharge from service, that he was issued ear protection 
during service and used it, and that he used ear protection 
in his civilian work. 

Again, the evidence of record does not show a current 
disability.  With hearing loss, VA has adopted the specific 
regulation of 38 C.F.R. § 3.385 as a threshold of what an 
actual hearing loss disability is deemed to be.  At no time 
has the veteran met criteria for a bilateral hearing loss 
disability as defined by VA.  Therefore, service connection 
for bilateral hearing loss disability is denied.


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a disability caused by a bone spur of 
the right leg is denied.

Service connection for bilateral hearing loss disability is 
denied.


REMAND

With respect to the veteran's claims of entitlement to higher 
initial ratings, the Board notes that the veteran has not 
been provided with proper VCAA notice.  The only notice sent 
to the veteran was in November 2002, prior to the grant of 
service connection for his cervical spine disorder and for 
the residuals of an appendectomy.  Therefore, the issues must 
be remanded for proper notice pursuant to Dingess/ Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board notes that a 10 percent rating for cervical strain 
was assigned using rating criteria in effect at the time the 
veteran filed his application for VA benefits in 2002.  Since 
that time, the rating schedule as it pertains to 
musculoskeletal disabilities has been revised.  As such, the 
veteran should be advised of all pertinent rating criteria 
upon remand.

As for the veteran's claim of entitlement to a higher rating 
for the residuals of an appendectomy, he testified before the 
Board that the surgical scar was tender when his pants rubbed 
it.  It does not appear that the veteran's residual scarring 
was properly evaluated by a medical professional or that 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7804, was 
considered.  Therefore, remand is necessary pursuant to 
38 C.F.R. § 3.159(c)(4) for further development of the 
medical record in the form of a dermatologic examination.

The Board also finds that additional development of the 
medical record is necessary with respect to the veteran's 
claims of entitlement to service connection for a left 
shoulder disability and lumbar strain.  

Specifically, the veteran's service medical records clearly 
show that the veteran complained of low back pain after 
lifting gravel in May 1995 and was assessed to have lumbar 
strain; lumbar strain was again noted in April 1996 and 
August 2001.  The veteran testified before the Board that he 
required private treatment for swelling and pain in his low 
back just prior to his hearing in August 2006, but he did not 
submit the records of that treatment.  Therefore, given the 
history of back pain and the cursory nature of the 
examination in February 2003 with respect to low back pain, 
the Board finds that it is necessary to remand this issue to 
obtain post-service treatment records and schedule an 
examination with a specialist to determine the nature and 
etiology of the veteran's complaints of low back pain.

Service medical records also show that the veteran complained 
of left shoulder popping in January 1994 when he fell, in 
September 1994, and again in October 2001.  His left shoulder 
pain was sometimes associated with his cervical spine 
disability.  Therefore, the Board finds that in order to 
properly evaluate the nature of the veteran's left shoulder 
disability, a specialist should review the medical evidence, 
examine the veteran and determine if the veteran has a left 
shoulder disability in and of itself and/or whether the 
veteran has a left shoulder complaints as part of his 
cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
with respect to his claims of entitlement 
to increased initial ratings.  Provide the 
veteran with notice of all pertinent 
rating criteria with respect to his claim 
of entitlement to a higher rating for 
cervical strain.

2.  Contact the veteran and request 
authorization to obtain private medical 
records identified at his August 2006 
hearing with respect to his lumbar spine.  
Obtain the records and associate them with 
the veteran's claims folder.  If no 
records can be obtained, notify the 
veteran and his representative and make a 
notation of such in the claims folder.

3.  After all records have been obtained, 
schedule the veteran for examination with 
the appropriate specialist to determine 
the nature and etiology of his complaints 
of left shoulder pain and low back pain.  
The examiner should be provided with the 
claims folder and requested to review all 
pertinent medical evidence.  The examiner 
should perform all necessary tests beyond 
simple range of motion studies to 
determine if a chronic left shoulder 
and/or low back disability is present.  
The examiner should render all appropriate 
diagnoses and state as to each whether it 
is at least as likely as not that it began 
during service or as a result of a 
service-connected disability such as 
cervical strain.  All opinions expressed 
must be supported by complete rationale.

4.  Schedule the veteran for a 
dermatologic examination to determine the 
nature and severity of the surgical scar 
on his abdomen.  The examiner should 
report whether the scar is tender and 
painful.  All opinions expressed must be 
supported by complete rationale.

5.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence and all pertinent rating criteria 
considered, including Diagnostic Code 
7804.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure procedural defects and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
K. R. Fletcher
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


